

113 HR 1134 IH: African Descent Affairs Act of 2021
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1134IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Hastings (for himself, Ms. Jackson Lee, Ms. Moore of Wisconsin, Mr. Cohen, Mr. Meeks, and Mr. Rush) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo provide for the establishment of a global affairs strategy and assistance for people of African descent, and for other purposes.1.Short titleThis Act may be cited as the African Descent Affairs Act of 2021.2.FindingsCongress finds the following:(1)The struggle to end discrimination against people of African descent is a global challenge, and one that is central to the United States commitment to human rights.(2)Targeted exclusion, violence, and discrimination against people of African descent continues around the world.(3)Issues range from the fight for ancestral lands in Latin America, hate crimes resulting in injury and death in Europe, to profiling and excessive use of force by law enforcement in the United States and abroad, and continuing global disparities in health, education, employment, housing, and other sectors.(4)It is imperative that the world actively address the vestiges of slavery and colonialism that have long hindered racial equality and justice and prevented the recognition of the important contributions of people of African descent to the world.(5)The International Decade for People of African Descent, from January 1, 2015, to December 31, 2025, offers an opportunity to address these issues domestically and globally through coordinated government and civil society strategies, that include the private sector.3.Activities of the Department of State(a)Office of global African descent affairsTitle I of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a et seq.) is amended by adding at the end the following new section:64.Office of Global African Descent Affairs(a)Establishment of officeNot later than 60 days after the date of enactment of this section, the Secretary of State shall establish within the Department of State an Office of Global African Descent Affairs (in this section referred to as the Office) in the offices of the Under Secretary for Political Affairs.(b)Head of office(1)In generalThe head of the Office shall be the Director and Special Envoy to the Secretary on Global African Descent Affairs (in this section referred to as the Special Envoy).(2)AppointmentThe Special Envoy shall be an expert on issues of African Descent Affairs and be appointed by the Secretary.(c)Other personnelThe Office shall be supported by at least two senior Foreign Service officers and two Civil Service officers.(d)FunctionsThe functions of the Office shall include the following:(1)Advise the Secretary and direct activities, policies, programs, and funding relating to the human rights and the advancement of people of African descent internationally, for all bureaus and offices of the Department of State and shall lead the coordination, monitoring, and evaluation of relevant international programs for all other Federal agencies.(2)Represent the United States in diplomatic matters relevant to the human rights of people of African descent in contacts with foreign governments, intergovernmental organizations, and specialized agencies of the United Nations, the Organization for American States, the Organization for Security and Cooperation in Europe, other international organizations of which the United States is a member, and relevant multilateral conferences and meetings.(3)Lead efforts to promote an international focus on racial equality more broadly, including through diplomatic initiatives with other countries and partnerships and regular and enhanced coordination with international and nongovernmental organizations and the private sector.(4)Develop and manage the Fund for African Descent Affairs, established under section 3(c) of the African Descent Affairs Act of 2021, for the purpose of investing in efficient and innovative solutions to combat racial discrimination and create economic and other opportunities for people of African descent internationally.(5)Develop a uniform set of indicators and standards for monitoring and evaluating foreign policy assistance for people of African descent in Federal agencies.(6)Direct, as appropriate, United States Government resources to respond to needs for protection, integration, resettlement, and empowerment of people of African descent in United States Government policies and international programs, including to prevent and respond to discrimination and violence against people of African descent internationally.(7)Develop and coordinate United States Government international efforts related to the implementation of the International Decade for People of African Descent and submit annual reports to Congress on these efforts.(8)Work in collaboration with the front offices of the Under Secretary for Public Diplomacy and Public Affairs and the Under Secretary of Civilian Security, Democracy, and Human Rights, and in consultation with the Race, Ethnicity, and Social Inclusion Unit in the Bureau of Western Hemisphere Affairs, and the Bureau of African Affairs.(9)Compile an annual report on activities of the United States Government relating to people of African descent to fulfill the requirements of this section and the African Descent Affairs Act of 2021.(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate;(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(C)the Commission on Security and Cooperation in Europe.(2)People of African descentThe term people of African descent has the meaning given the term in section 5 of the African Descent Affairs Act of 2021..(b)Annual human rights report(1)In generalThe Foreign Assistance Act of 1961 is amended—(A)in section 116 (22 U.S.C. 2151n), by adding at the end the following new subsection:(h)Status of people of African descent(1)In generalThe report required under subsection (d) shall include, for countries outside of sub-Saharan Africa, a description of the status of people of African descent in each such country.(2)DefinitionIn this subsection, the term people of African descent has the meaning given the term in section 5 of the African Descent Affairs Act of 2021.; and(B)in section 502B (22 U.S.C. 2304)—(i)by redesignating the second subsection (i) (as added by section 1207(b)(2) of Public Law 113–4) as subsection (j); and(ii)by adding at the end the following new subsection:(k)Status of people of African descent(1)In generalThe report required under subsection (b) shall include, for countries outside of sub-Saharan Africa, a description of the status of people of African descent in each such country.(2)DefinitionIn this subsection, the term people of African descent has the meaning given the term in section 5 of the African Descent Affairs Act of 2021..(2)Effective dateThe amendments made by this subsection take effect on the date of the enactment of this Act and apply with respect to reports required to be submitted under sections 116 and 502B of the Foreign Assistance Act of 1961, as amended by this subsection, on or after such date of enactment.(c)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary of State $5,000,000 for each of the fiscal years 2021 through 2030 to carry out this section and the amendments made by this section.(2)Private contributionsNot­with­stand­ing any other provision of law, the Secretary of State is authorized to accept private contributions to carry out this section and the amendments made by this section.(3)DesignationAmounts appropriated pursuant to the authorization of appropriations under paragraph (1) and private contributions accepted under paragraph (2) may be referred to as the Fund for African Descent Affairs.4.Activities of the United States Agency for International Development(a)Senior advisor(1)In generalThe Administrator of the United States Agency for International Development shall appoint within the immediate office of the Administrator a Senior Advisor to the Administrator on Global African Descent Affairs (in this section referred to as the Senior Advisor).(2)AppointmentThe Senior Advisor shall be appointed by the Administrator.(b)FunctionsThe functions of the Senior Advisor shall include the following:(1)Advise the Administrator and direct and coordinate activities, policies, programs, and funding relating to the human rights and advancement of people of African descent internationally for all bureaus and offices of the Agency.(2)Develop a racial and ethnic equality and empowerment policy, strategy, and action plan for the Agency, in consultation with civil society, that includes a focus on people of African descent.(3)Serve as the Agency liaison to the Department of State’s Office of Global African Descent Affairs.(4)Develop a uniform set of indicators and standards for monitoring and evaluating foreign assistance for people of African descent in Federal agencies.(c)Authorization of appropriationsThere is authorized to be appropriated to the Administrator $10,000,000 for each of the fiscal years 2021 through 2030 to carry out this section.5.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate;(B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives; and(C)the Commission on Security and Cooperation in Europe.(2)People of African descentThe term people of African descent means persons of African origin who reside outside of sub-Saharan Africa.6.Briefings and assessmentsNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Director and Special Envoy to the Secretary on Global African Descent Affairs (appointed under section 64 of the State Department Basic Authorities Act of 1956 (as added by section 3 of this Act))—(1)shall brief the appropriate congressional committees on the status of the human rights, social inclusion, equality, and empowerment of people of African descent internationally, as well as the status of programs and response strategies to address discrimination and violence against people of African descent internationally; and(2)shall submit to the appropriate congressional committees an assessment of human and financial resources necessary to fulfill the purposes and duties of this Act and the amendments made by this Act.7.United States policy to prevent and respond to discrimination and violence against people of African descent(a)Global strategy requirementNot later than 180 days after the date of the enactment of this Act, and annually thereafter for 10 years, the Director and Special Envoy to the Secretary on Global African Descent Affairs shall develop or update a United States global strategy to empower, prevent, and respond to discrimination and violence against people of African descent. The strategy shall be transmitted to the appropriate congressional committees and, if practicable, made available to the public.(b)Collaboration and coordinationIn developing the strategy under subsection (a), the Director and Special Envoy to the Secretary on Global African Descent Affairs shall consult with—(1)the heads of relevant Federal agencies; and(2)representatives of civil society, multilateral, and private sector organizations.8.SunsetThis Act and the amendments made by this Act shall terminate on October 1, 2031.